Citation Nr: 0946404	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  04-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a shoulder 
disability.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
December 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded the claims on appeal for additional 
development in June 2006 and September 2008.  


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed chronic 
disability of the neck.

2.  A current right shoulder disability has been diagnosed as 
mild osteoarthritis, but is not related to active service; a 
left shoulder disability has not been shown.


CONCLUSIONS OF LAW

1.  A chronic neck disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  A chronic shoulder disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under 38 U.S.C.A. 
§ 5103, VA must notify the claimant of any information or 
evidence not of record that is necessary to substantiate the 
claim, as well as what parts of that information or evidence 
VA will seek to provide, and what parts VA expects the 
claimant to provide.  38 C.F.R. § 3.159(b) (2008).  VA must 
provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

In April 2003, prior to the initial adjudication of the 
Veteran's claim, the RO sent the Veteran a letter that 
provided the required notice under the VCAA and the 
implementing regulations.  This letter informed the Veteran 
of the evidence needed to substantiate his claim and of VA's 
duty to assist him in obtaining pertinent evidence and 
medical records to support his claim.  He was told what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA would provide.  He was 
provided with additional VCAA notice in June 2006 that 
discussed the type of evidence necessary to establish a 
disability rating or effective date for the disabilities for 
which service connection was sought, under Dingess.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and private medical treatment 
records.  The Veteran was also afforded VA examinations in 
connection with his claims.  He has not indicated that there 
is any outstanding evidence pertinent to his claims and the 
Board is also unaware of any outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  As all notification has been given 
and all relevant available evidence has been obtained, the 
Board concludes that any deficiency in compliance with the 
VCAA has not prejudiced the Veteran and is, thus, harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Background

Service treatment records show that the Veteran complained of 
a stiff neck in February 1991 after exercising.  On 
observation, range of motion in the neck was limited and 
there was pain on the right side with spasms to the upper 
trapezium muscles.  The diagnosis was trapezium strain; the 
Veteran was issued a cervical collar.  On follow-up later 
that month, the Veteran reported his 'crampy muscle pain' had 
dissipated, but he now had right shoulder numbness, without 
any tingling or radiating pain.  On evaluation, there was 
full range of motion in the Veteran's neck and shoulder, 
without pain, tenderness, edema, or discoloration.  The 
diagnosis was cervical strain, resolving.  The clinician 
stated that the right shoulder numbness was induced by the 
pressure from the cervical collar.  

A follow-up treatment note dated that same month, shows the 
Veteran's neck pain had improved, but he reported his 
shoulder numbness had progressed.  On physical examination, 
there was full range of motion in the shoulder, but pain on 
twisting.  A neurological evaluation was normal.  The 
diagnostic impression was post-compartment syndrome, cervical 
myofascial origin.  A treatment record dated in April 1991 
indicated the Veteran's cervical strain was resolving at that 
time.  During a periodic examination in September 1991, the 
Veteran denied having pain in his shoulder and his upper 
extremities and spine were clinically normal.  During his 
September 1992 discharge examination, the Veteran reported 
numbness in his shoulder, but his upper extremities and spine 
were clinically normal.

Marine Corp Reserve service records are negative for cervical 
spine and shoulder disorders, and the Veteran denied shoulder 
pain at his May 1993 entrance examination.  An October 1997 
physical examination report reflects a history of cervical 
strain in 1991 with residual numbness in the right shoulder.

Post-service private medical records show the Veteran began 
to complain of pain in the right side of his shoulder and 
neck in May 1997.  His physician diagnosed shoulder strain 
and noted that the Veteran's job involved lifting mail.  X-
rays of the shoulders and cervical spine were unremarkable, 
except for a slightly narrowed C5-C6 interspace.  An 
emergency treatment record also dated in May 1997 shows that 
the Veteran complained of left upper chest pain, extending 
down his left arm with numbness and tingling.  The diagnosis 
was costochondritis, consider cervical disc with neuritis, 
left upper extremity.  

The Veteran was examined by a private neurologist in July 
2000.  He reported a history of neck pain since the 1980's 
and complained of numbness in the right upper extremity and 
over the right cervical paravertebral muscles, and of 
dropping things from his right hand.  Examination of the 
cervical spine was normal.  The neurological examination was 
also normal, and the neurologist opined that he could not 
provide a definitive diagnosis, given the seeming the 
unrelated symptoms and the essentially normal neurologic 
examination.  

In May 2004, the Veteran submitted a written statement in 
which he indicated that his symptoms of numbness and pain in 
the right upper extremity had persisted continuously since 
service.  The Veteran testified before a Hearing Officer in 
October 2005, but did not provide any testimony regarding his 
claimed neck and shoulder disabilities.  

The Veteran was afforded a VA examination in February 2007.  
At the outset, the examiner stated that he had reviewed the 
claims folder.  He noted that the Veteran had not been 
diagnosed with any neck or shoulder disorders since military 
service.  He also noted that while the Veteran had complained 
of neck pain during service, this pain completely resolved 
over a period of time and the Veteran had no further neck 
pain after service.  The examiner further indicated that 
there was no history of a shoulder injury or disorder having 
manifested during service or at the present examination, but 
the Veteran did report residual right shoulder numbness from 
the cervical collar worn for his neck pain in service.  The 
clinical impression was no neck and shoulder disabilities 
found on examination.  

In an April 2007 addendum, the examiner stated that there was 
no need for a neurological examination because the Veteran 
indicated that his numbness had resolved and currently, his 
only complaint was of pain localized to the anterior right 
shoulder.  The examiner further indicated that recent plain 
films of the right shoulder demonstrated mild osteoarthritis.  
He stated that in the face of no other obvious cause for the 
Veteran's right shoulder pain, he had no recourse but to 
associate the Veteran's current shoulder pain to the mild 
osteoarthritis.  The examiner reiterated that the Veteran's 
military records showed no complaints of right shoulder pain, 
injury, or disorder.  His diagnosis was right shoulder pain 
with imaging findings of mild osteoarthritic change, the 
right shoulder pain being of no relationship to military 
service.

The Veteran was provided a second VA examination in June 
2009, where he was evaluated by a different examiner.  At the 
outset, the examiner stated that he had reviewed the claims 
folder.  The examiner noted that the Veteran had no 
orthopedic complaints or impairment with regards to his 
cervical spine and both shoulder joints other than moderate 
right trapezius muscle pain that occurred monthly.  The 
examiner stated that the Veteran had refused and declined an 
examination of his cervical spine and shoulders, but the 
physical examination of the right trapezius muscle was 
normal.  The diagnostic impression was normal physical 
examination of the right trapezius muscle.

Neck

At the outset, the Board notes that a chronic neck disability 
is not shown to have manifested in service.  While the 
Veteran was treated for a trapezium/cervical strain in 
February 1991, the service records clearly show (and the VA 
examiner concurs) that this was largely resolved by April 
1991, as the service medical records did not reveal any 
subsequent treatment and examinations in September 1991 and 
September 1992 were clinically normal.  

The Veteran has reported that his neck pain continued from 
service until the present, and his testimony may be 
interpreted as a continuity of symptomatology.  However, 
while the Veteran is certainly competent to report that his 
neck pain symptoms have continued since service; service 
connection requires competent evidence showing the existence 
of a present disability.  VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  "Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; see also Shedden, 381 F.3d at 1163, 
1167; see also Caluza, 7 Vet. App. at 498.  

The post-service evidentiary record shows that the Veteran 
does not currently have a currently diagnosed cervical spine 
disability.  The post-service private treatment records are 
negative for a diagnosed cervical spine disorder, and none 
was found during the various VA examinations.  Hence, in the 
absence of proof of a present cervical spine disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Accordingly, the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a neck disability.

Shoulders

At the outset, the Board notes that a current left shoulder 
disability has not been diagnosed.  Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; see also Shedden, 381 
F.3d at 1163, 1167; see also Caluza, 7 Vet. App. at 498.  
Hence, in the absence of proof of a present left shoulder 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. 223 (1992); Rabideau, 2 
Vet. App. 143-144 (1992).  Service connection for a left 
shoulder disability is not warranted.

A current right shoulder disability has been diagnosed as 
mild osteoarthritis.  Thus, a current right disability has 
been shown.  There also is evidence of an in-service right 
shoulder disorder- as the Veteran's complaint of right 
shoulder numbness was diagnosed as post-compartment syndrome 
of cervical myofascial origin in February 1991.  

While the 2007 VA opinion was against a link between current 
right shoulder degenerative joint disease and service, the 
physician who provided that opinion incorrectly stated that 
the Veteran had "no history whatsoever" of a right shoulder 
disorder during military service.  Service treatment records 
show that the Veteran's right shoulder complaint was 
diagnosed as post-compartment syndrome cervical myofascial 
origin.  The examiner also stated that the Veteran had not 
ever been examined by a neurologist in his civilian life, 
which was also incorrect.  The Veteran was examined by a 
neurologist in July 2000; the neurological examination was 
normal.  As such, in the September 2008 remand, the Board 
determined that the 2007 VA examination was not adequate for 
rating purposes.

The Veteran was provided another VA examination in June 2009, 
but he reportedly refused an examination of his shoulders.  
Due to the Veteran's failure to cooperate with VA's efforts 
to evaluate his claimed shoulder disorder, evidence which 
potentially may have been favorable to his claim was not 
obtained.  Thus, entitlement to service connection has been 
analyzed based on the available evidence of record.  The 
Veteran is reminded that the "duty to assist is not a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

For his part, the Veteran has reported a history of constant 
right shoulder symptoms since service, including numbness and 
pain.  Where a Veteran reports a continuity of 
symptomatology, it is possible to grant service connection 
without requiring supporting medical evidence; however, the 
Veteran's testimony must be weighed against the 
contemporaneous record showing no complaints or findings for 
several years after service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Other than the 1993 post-service complaint of residual 
numbness, the contemporaneous record does not reflect any 
further complaints of right shoulder symptoms until after the 
right shoulder sprain in May 1997.  In addition, there was no 
clinical evidence of any neurologic or orthopedic right 
shoulder disorder, until April 2007, when degenerative joint 
disease was first shown.  There is no other evidence that 
links the current degenerative joint disease, right shoulder 
to any aspect of military service.  Also, because right 
shoulder osteoarthritis had not manifested to a compensable 
degree within one year of the Veteran's separation from 
service; it is not presumed that the right shoulder 
osteoarthritis was incurred in service.  See 38 C.F.R. §§ 
3.307, 3.309.  As the preponderance of the evidence is 
against the claim, service connection for degenerative joint 
disease of the right shoulder is denied.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a neck disability is denied.

Service connection for right shoulder degenerative joint 
disease is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


